


$5,000.00

May 5, 2015







PROMISSORY NOTE







As hereinafter agreed Jolley Marketing Inc., jointly and severally, promises to
pay to the order of McKinley Capital 401K Roth Plan, Five Thousand Dollars and
no cents.  ($5,000.00).  It is hereby agreed that the said amount shall be
payable in full twenty-four months from the date of the note.  Interest shall
accrue at the rate of Eight Percent (8%) per annum will be charged on the unpaid
balance until the whole amount of the principal and interest is paid.  There
shall be no penalty for early payment of this note.




Should default be made in the payment of the demand note then the whole unpaid
amount shall become immediately due and payable; and in the event default is
made and said note is placed in the hands of an attorney for collection or suit
is brought on the same, then the undersigned agrees to pay all costs and
attorney’s fees that might be incurred.  If there is a lawsuit, borrower agrees
upon lenders request to submit to the jurisdiction of the county of Utah County,
the State of Utah.  This Note shall be governed by and construed in accordance
with the laws of the State of Utah.




UNDERSIGNED:

Steven White










/s/  Steve White

Steven White, President

Jolley Marketing, Inc.



